United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2795
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                      Gary Penn

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: December 1, 2014
                            Filed: December 12, 2014
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Gary Penn appeals after the District Court1 revoked his supervised release and
sentenced him within the Chapter 7 advisory United States Sentencing Guidelines

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
range to 12 months in prison. Penn’s counsel has moved to withdraw and has filed
a brief arguing that Penn’s sentence is substantively unreasonable.

      Upon careful review, we conclude that the District Court did not impose an
unreasonable revocation sentence. See United States v. Growden, 663 F.3d 982, 984
(8th Cir. 2011) (per curiam) (describing appellate review of revocation sentences);
United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying a presumption
of substantive reasonableness to a revocation sentence within the Guidelines range).

     Accordingly, we affirm the judgment of the District Court. We also grant
counsel’s motion for leave to withdraw.
                       ______________________________




                                         -2-